Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a reply to the claim amendments and remarks filed by the Applicant on 17 Aug. 2022. Claims 1-20 are pending of which claims 1, 14 and 20 are independent and claim 2-13, 15-19 are dependent.

Response to Applicant’s Arguments
Applicant’s arguments are carefully considered, however, found to be unpersuasive with regards to allowing the application. In MRI imaging, timing of activation of various components, such as gradient coils and RF coils, is a critical function of a system controller that controls an MRI apparatus using a pulse sequence. Details of timing of activation of components are usually omitted in a description of patent application because a person having ordinary skill in the art knows that the system controller performs such functions. Processor (6) is described to provide pulse sequence to controller (5) and controller (5) activates the components such as gradient coils (GX, GY, GZ) and the RF coils/antenna (HF1, HF2). The pulse sequence coming from the processor (6) is understood to include timings of activation of gradient coils (GX, GY GZ) and RF coils/antenna (HF1, HF2). It is not clear why a processor (6) of the applied reference, Feiweier (i.e. US-2014/0278195-A1), will not determine the timings of activation of components as claimed. If not, what entity in Feiweier will determine times of issuing command besides the processor (6)? The amended independent claim (claim 1) states the controller issues command to at least one component in accordance with the determined times. It is unclear why the controller (5), in Feiweier, will not issue commands to the components (GX, GY, GZ, HF1, HF2 etc.) at the times prescribed (determined) by the pulse sequence coming from the processor (6).  Examiner believes, Feiweier is still applicable against amended independent claim 1, even when Feiweier does not explicitly say anything about determining timing of issuing commands and then issuing commands to the components. The inventive idea in the instant claim 1 is understood to be issuing at least one command before completion of reception of the [whole] sequence. Since Feiweier breaks a [whole] sequence into “partial” sequences and it issues commands to the components to execute partial sequences before completion of reception of the [whole] sequence, it anticipates the instant claim or it renders the instant claim unpatentable. 

The Applicant has made comments regarding “well-known” assertions and clarity issues stemming therefrom in the preceding Office action, and has made a reference to MPEP 2144.03(A) which discusses, whether, taking Official notice by an examiner is proper. As to Applicant’s remarks regarding “well-known” assertion in the Office action, it should be said that the Examiner has not relied solely upon the well-known assertions, rather each of the well-known assertions are supported by a prior art example and a rationale of combing the reference with the primary reference has been provided.  It would have been an Official notice if the Examiner relied solely upon the “well-known” assertion without supporting the assertion by any prior art reference. In each case a prior art reference was cited, hence, no Official notice was not taken by the Examiner by asserting a claimed feature being “well-known” in the art. Therefore, Applicant’s argument regarding well-known assertion and potential clarity issues that may follow therefrom in the preceding Office action is, perhaps, not proper.
Upon careful consideration rejections under 35 USC 102 of claims 4-7 based on Feiweier are now withdrawn herewith.
Applicant has not separately argued against rejections under 35 USC 103 of claims 2, 3, 10 and 12. The rejections are maintained herewith. 
Independent claims of the application are not deemed to be allowable at this stage of the prosecution. Rejections under 35 USC 102 applied to claims 1, 8-9, 11, 13-14 and 17-20 based on Feiweier, are maintained through this cycle of Office action (see claim rejection under 35 USC 102, below). Also, rejections under 35 USC 103 of claims 2, 3, 10 and 12 are maintained. If the Applicant believes the Examiner is failing to comprehend scope of any of the independent claims as written/amended or for any other reasons, he/she is encouraged to contact the Examiner for an interview as the Office encourages compact prosecution.


Claim Objection
Claim 1 is objected to because of the following informalities: “the first controller”, spanning lines 4-5, in claim 1, lacks a proper antecedent basis.  Appropriate correction is required.
Claim 1 is further objected to because of the following informalities: it is unclear if “at least one controller” on line 3 is same as the “first controller” spanning lines 3 and 4 or if they are two separate/unrelated controllers or if the “first controller” is part of the “at least one controller”. For applying prior art, it will be assumed that the “first controller” is part of the “at least one controller”. Appropriate correction is required.


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, 11, 13-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feiweier (US-2014/0278195-A1).

Claim No
Claim feature
Prior art
Feiweier (US-2014/0278195-A1)

1
A magnetic resonance imaging (MRI) system, comprising:

Feiweier discloses an MRI system as claimed, cf. Fig. 1.

one or more components configured to acquire magnetic resonance data when operated; 

One or more components (gradient coils GX, GY, YZ, and RF coils HF1, HF2 etc.), cf. Fig. 1.

at least one controller; and 

At least one controller (5).

at least one processor configured to determine times to issue commands from the first controller to the one or more components,
At least one processor (6).
A typical MRI system like that of Feiweier is understood to require precise timing for every action performed by each of the components (GX, GY, YZ, HF1, HF2 etc.) during an imaging process. The components (GX, GY, YZ, HF1, HF2 etc.) are activated by a combination of the processor (6) and the controller (5) at precise timings i.e. through issuing commands at specific timing marks. Further the activation of the components in an MRI imaging process cannot be manually performed by an operator because precision of timings can be in milliseconds and microseconds which are beyond human capability. An MRI imaging process is carried out by an automatic computerized system.
Therefore, it can be said that, in Feiweier, the processor (6) and controller (5) determine times of issuing the commands. Since, in Feiweier, pulse sequence including timings, originate from the processor (6) and sent to control device 5 and the control device 5 activates the components according to the pulse sequence coming from the processor (6), it can be said that processor (6) determines times of issuing commands. The language of this claim feature is a general statement regarding a basic MRI process and Feiweier is not an exception. This feature is implicitly/inherently met by Feiweier even when Feiweier explicitly does not mention it. 


wherein the first controller is configured to control the one or more components to operate in accordance with a first pulse sequence at least in part by: 

wherein the first controller (5) is configured to control the one or more components (GX, GY, YZ, HF1, HF2 etc.) to operate in accordance with a first pulse sequence at least in part by: 


receiving, from the at least one processor, a sequence of commands for controlling the one or more components to operate in accordance with the first pulse sequence; and 

receiving, from the at least one processor (6), a sequence of commands for controlling the one or more components to operate in accordance with the first pulse sequence; and 

[in Feiweier, the control device 5 receives commands from the computer 6 for controlling gradient and RF coils according to a “partial” pulse sequence]


issuing at least one command of the sequence of commands to the one or more components, in accordance with the determined times to issue the at least one command, before completing reception of the sequence of commands from the at least one processor.

issuing at least one command of the sequence of commands to the one or more components, in accordance with the determined times to issue the at least one command, before completing reception of the sequence of commands from the at least one processor (6).

[in Feiweier, the control device 5 issues commands to the gradient and RF coils according to the partial sequence as it receives from the computer 6, before the control device 5 complete reception of the whole sequence]

8
The MRI system of claim 1, wherein the one or more components comprises an RF coil, a first gradient coil and a second gradient coil, and wherein the sequence of commands includes commands to operate at least the RF coil, the first gradient coil and the second gradient coil to produce the first pulse sequence.


Feiweier meets claim 8 as the control device controls a gradient coil (GX GY, GZ) and/or RF coils (HF1, HF2), cf. Fig. 1 and 2.
9
The MRI system of claim 1, wherein the one or more components includes at least one RF coil and at least one gradient coil.

See Fig. 1 and 2.
11
The MRI system of claim 1, wherein the one or more components comprise an amplifier and one or more magnetics components, and wherein the sequence of commands includes commands to operate the one or more magnetics components through operation of the amplifier.
Feiweier meets claim 11, see amplifier (1).

The pulse sequence in Feiweier controls the gradient coils (GX, GY, GZ) which are magnetics component.
13
The MRI system of claim 1, wherein the sequence of commands is a first sequence of commands, and wherein the first controller is further configured to: receive, from the at least one processor, a second sequence of commands for controlling the one or more components to operate in accordance with a second pulse sequence; and issue at least one command of the second sequence of commands to the one or more components before completing reception of the second sequence of commands from the at least one processor.
Feiweier meets claim 13, as it can be understood that an MRI apparatus like that of Feiweier is capable of operation under more than one sequence.
14

For claim 14, see treatment of claim 1, as being anticipated by Feiweier, above.
17
The method of claim 14, wherein the one or more components comprises an RF coil, a first gradient coil and a second gradient coil, and wherein the sequence of commands includes commands to operate at least the RF coil, the first gradient coil and the second gradient coil to produce the first pulse sequence.

Feiweier meets claim 1 as the control device controls a gradient coil (GX GY, GZ) and/or RF coils (HF1, HF2), cf. Fig. 1 and 2.
18
The method of claim 14, wherein the one or more components comprise an amplifier and one or more magnetics components, and wherein the sequence of commands includes commands to operate the one or more magnetics components through operation of the amplifier.

Feiweier meets claim 18, see amplifier (1).
19
The method of claim 14, wherein the sequence of commands is a first sequence of commands, and wherein the method further comprises: receiving, by the first controller from the at least one processor, a second sequence of commands for controlling the one or more components of the MRI system to operate in accordance with a second pulse sequence; and issuing, by the first controller, at least one command of the second sequence of commands to the one or more components of the MRI system before completing reception of the second sequence of commands from the at least one processor.
Feiweier meets claim 19, as it can be understood that an MRI apparatus like that of Feiweier is capable of operation under more than one sequence.
20

For claim 20, see treatment of claim 14, as being anticipated by Feiweier, above. 

Feiweier has a non-transitory computer readable storage medium with all the features as claimed.




Claims 1, 4-5, 7-9, 11, 13-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washburn (US-6,160,397).

Claim No
Claim feature
Prior art
Washburn (US-6,160,397)

1
A magnetic resonance imaging (MRI) system, comprising:

Washburn discloses an MRI system as claimed, cf. Figs. 1-7.

one or more components configured to acquire magnetic resonance data when operated; 

One or more components (gradient coil 28, 30, 32, RF coil 34), cf. Fig. 1.

at least one controller; and 

At least one controller (48, 50).

at least one processor configured to determine times to issue commands from the first controller to the one or more components,

At least one processor (52).
Sequence server 52 determines timings of issuing of commands when it issues a pulse sequence.

wherein the first controller is configured to control the one or more components to operate in accordance with a first pulse sequence at least in part by: 

wherein the first controller (48) is configured to control the one or more components (28, 30 32) to operate in accordance with a first pulse sequence at least in part by: 


receiving, from the at least one processor, a sequence of commands for controlling the one or more components to operate in accordance with the first pulse sequence; and 

receiving, from the at least one processor (52), a sequence of commands for controlling the one or more components (28, 30, 32) to operate in accordance with the first pulse sequence; and 



issuing at least one command of the sequence of commands to the one or more components, in accordance with the determined times to issue the at least one command, before completing reception of the sequence of commands from the at least one processor.

issuing at least one command of the sequence of commands to the one or more components (28, 30, 32), in accordance with the determined times to issue the at least one command, before completing reception of the sequence of commands from the at least one processor (52).

[Gradient controller 48 is understood to receive one command at a time from the sequence server 52 where a complete sequence is understood to include many commands and issues the command to the component (28, 30, 32). Therefore, the gradient controller 48 does not receive the complete sequence before issuing a command.]  

4
The MRI system of claim 1, further comprising a second controller coupled to the first controller and configured to receive data from the one or more components.

Washburn discloses the MRI system to further include a second controller (50) the second controller (50) receives data from the component (34) as claimed.

The second controller (50) is coupled to the first controller (48) via the sequence server 52.

5
The MRI system of claim 4, wherein the second controller is configured to provide said data received from the one or more components to the at least one processor.

Washburn discloses the MRI system of claim 4, wherein the second controller (50) is configured to provide said data received from the one or more components to the at least one processor (52).

7
The MRI system of claim 4, wherein the first controller and second controller are synchronized via a common clock signal.

A system clock in Washburn synchronizes the second controller (50) with the first controller (48).
8
The MRI system of claim 1, wherein the one or more components comprises an RF coil, a first gradient coil and a second gradient coil, and wherein the sequence of commands includes commands to operate at least the RF coil, the first gradient coil and the second gradient coil to produce the first pulse sequence.


Washburn meets claim 1 as the component contains three gradient coils (28, 30 and 32) and RF coil 34.
9
The MRI system of claim 1, wherein the one or more components includes at least one RF coil and at least one gradient coil.

See gradient coils 28, 30, 32 and RF coil 34, in Fig. 1 in Washburn.
11
The MRI system of claim 1, wherein the one or more components comprise an amplifier and one or more magnetics components, and wherein the sequence of commands includes commands to operate the one or more magnetics components through operation of the amplifier.

Washburn meets claim 11, see amplifier (36, 40). 

The pulse sequence in Washburn controls the gradient coils (28, 30, 32) which are magnetics component.
13
The MRI system of claim 1, wherein the sequence of commands is a first sequence of commands, and wherein the first controller is further configured to: receive, from the at least one processor, a second sequence of commands for controlling the one or more components to operate in accordance with a second pulse sequence; and issue at least one command of the second sequence of commands to the one or more components before completing reception of the second sequence of commands from the at least one processor.

Washburn meets claim 13, as it can be understood that an MRI apparatus like that of Washburn is capable of operation under more than one sequence.
14

For claim 14, see treatment of claim 1, as being anticipated by Washburn, above.




17
The method of claim 14, wherein the one or more components comprises an RF coil, a first gradient coil and a second gradient coil, and wherein the sequence of commands includes commands to operate at least the RF coil, the first gradient coil and the second gradient coil to produce the first pulse sequence.

See treatment of claim 8 as shown to be anticipated by Washburn, above.
18
The method of claim 14, wherein the one or more components comprise an amplifier and one or more magnetics components, and wherein the sequence of commands includes commands to operate the one or more magnetics components through operation of the amplifier.

Washburn meets claim 18, see amplifier (1).

Gradient coils are magnetic components.
19
The method of claim 14, wherein the sequence of commands is a first sequence of commands, and wherein the method further comprises: receiving, by the first controller from the at least one processor, a second sequence of commands for controlling the one or more components of the MRI system to operate in accordance with a second pulse sequence; and issuing, by the first controller, at least one command of the second sequence of commands to the one or more components of the MRI system before completing reception of the second sequence of commands from the at least one processor.
Washburn meets claim 13, as it can be understood that an MRI apparatus like that of Feiweier is capable of operation under more than one sequence.
20

For claim 20, see treatment of claim 14, as being anticipated by Washburn, above. 

Washburn has a non-transitory computer readable storage medium with all the features as claimed.




Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Feiweier (US-2014/0278195-A1) in view of Poole (US-2018/0143274-A1).
 	As to claim 2, Feiweier discloses the MRI system of claim 1. However, Feiweier is silent regarding what kind of controller should be used.
 	Even though Feiweier is silent, use of such a controller is known in the pertinent art. For example, Poole discloses an MRI system including a controller wherein the controller is an FPGA controller, cf. ¶ [0229], [0244].
 	Since Feiweier does not mention anything about what kind of controller to be used, it would have been obvious to a person having ordinary skill in the art, as of the filing date of the instant claim, to modify Feiweier to include an FPGA controller, and fill in the missing detail especially when one intends to obtain a portable MRI system.
 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Feiweier (US-2014/0278195-A1) in view of Liu (US-2014/0285196-A1).
 	As to claim 3, Feiweier discloses the MRI system of claim 1. However, Feiweier is silent regarding how the processor (computer 6) should be connected to the controller (5) via a USB connection.
 	Even though Feiweier is silent, such connection is not new. For example, Liu discloses magnetic resonance system including one more component (2, 3, 6) and a processor (computer 5) and a controller (main controller 7), cf. Fig. 1 in Liu. The main controller 7 in Liu issues commands to the one more component (2, 3,6). Liu further discloses that the computer 5 should connected to the main controller 7 via USB connection, cf. ¶¶ [0009], [0012] etc.
 	Since Feiweier does not detail a connectivity between computer (6) and controller (5), it would have been obvious to a person having ordinary skill in the art, as of the filing date of the instant claim 3, to modify Feiweier and include a USB connection between the computer 6 and the controller 5 as taught in Liu and thus fill in missing detail in Feiweier.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feiweier (US-2014/0278195-A1) in view of Hugon (US-2017/0276749-A1).
 	As to claim 10, Feiweier discloses the MRI system of claim 1 and it also discloses a Bo magnet, cf. Fig. 1.
 	However, Feiweier does not specifically disclose that the Bo magnet should be a permanent magnet and a field strength of the Bo magnet should be less than or equal to 0.1 T and equal to or greater than 50 mT.
 	Even though Feiweier is silent, use of a such magnet having the range of claimed the field strength is not new in the pertinent art.
 	For example, Hugon discloses an MRI system like that of Feiweier and further discloses that Bo magnet should be a permanent magnet and that the field strength of the Bo magnet should be in the claimed range, cf. ¶ [0058]. Hugon discloses an MRI system which can be made portable by the choice of the Bo magnet.
 	Since Feiweier does not mention anything about the kind of magnet nor strength of the magnetic field, it would have been obvious to a person having ordinary skill in the art, as of the filing date of the instant claim, to modify Feiweier to include a permanent magnet having a field strength of Hugon, and fill in the missing detail especially when one intends to obtain a portable MRI system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Feiweier (US-2014/0278195-A1) in view of Dyvorne (US-2018/0143280-A1).
 	As to claim 12, Feiweier discloses the MRI system of claim 1. The claim requires the power system to use less than 10 KW of average power during acquisition of MRI data. Feiweier must have a power system even through it does not detail it. However, it cannot be said if a power system in Feiweier operates under 10 KW of average power during MRI data acquisition. Even though Feiweier does not detail a power supply, it is not new in the art that a portable low-field MRI system, which is made small and uses a permanent magnet, may use less than 10 KW of average power during MRI data acquisition. For example, Dyvorne discloses a portable MRI system and it uses less than 10 KW of power during MRI data acquisition.
 	Since Feiweier does not mention anything about power usage of the MRI system, it would have been obvious to a person having ordinary skill in the art, as of the filing date of the instant claim, to modify Feiweier to include a power system as taught in Dyvorne and fill in the missing detail, especially, when one intends to obtain a portable MRI system.

Allowable Subject Matter
Claims 6, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Office Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852